                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION


ROSEMARY A. SALERNO,                                  )
                                                      )
Plaintiff,                                            )
                                                      )
v.                                                    ) Case No. 19-0145-CV-W-BP
                                                      )
MPI MANAGEMENT, LLC d/b/a                             )
OLSHAN PROPERTIES, ET AL.,                            )
                                                      )
Defendants.                                           )

                          AMEDNED JUDGMENT IN A CIVIL CASE

___X___ Jury Verdict. This action came before the Court for a trial by jury. The issues have
        been tried and the jury has rendered its verdict.


_______       Decision by Court. This action came to trial or hearing before the Court. The issues
              have been tried or heard and a decision has been rendered.

___X____ Decision by Court. This action has come before the Court as a briefed matter and a
         decision has been rendered.

ORDERED:

Defendant Zona Rosa Town Center, LLC dismissed by Plaintiff in open court
on October 5, 2020.

Judgment on Count I for Defendant MPI Management LLC and against
Plaintiff Rosemary Salerno pursuant to jury verdict rendered on October 9,
2020.

Judgment on Count II for Plaintiff Rosemary Salerno and against Defendant
MPI Management LLC in the amount of $439,470 pursuant to jury verdict
rendered on October 9, 2020.




             Case 4:19-cv-00145-BP Document 186 Filed 03/02/21 Page 1 of 2
Judgment on Count III for Plaintiff Rosemary Salerno and against Defendant
MPI Management LLC in the amount of $500,000 pursuant to jury verdict
rendered on October 9, 2020 and Order dated March 2, 2021

Attorney Fees in the amount of $518,027.88 awarded to Plaintiff pursuant to
Order dated March 2, 2021.

Prejudgment Interest in the amount of $19,908.43 awarded to Plaintiff
pursuant to Order dated March 2, 2021.



                                               /s/Paige Wymore-Wynn
Dated : 3/2/2021                                 Clerk of Court

                                               /s/ Kelly McIlvain
                                               Deputy Clerk




        Case 4:19-cv-00145-BP Document 186 Filed 03/02/21 Page 2 of 2
